 INTERNATIONAL LADIES' GARMENT WORKERS' UNIONI I II do object to the use of this extrinsic evidence for purposes of com-puting the 30-day grace period allowed to old nonmember employeesas of the effective date or new employees hired between the effectivedate and actual execution date, without also affording the contract-ing parties an opportunity to show that the rights of employees werenot infringed or interfered with by the difference in dates. If therule against extrinsic evidence is to be relaxed, it should be relaxedfor all parties.Here the new contract was executed during the exist-ing term of a 3-year contract, which also contained a valid union-security clause.Accordingly, whether or not the new contract wasexecuted on September 27 or October 11, all nonmember employeeson September 27, and new employees hired between that date andOctober 11 were in fact given at least 30 days in which to decidewhether to join the union.This was a right given them under theinitial 3-year agreement.This right was not taken away by the new2-year agreement.Since the law requires no more, I would find thenew contract to be a bar to an election at this time 44The majorityclearly errs in statingthat "it isthe contracting parties themselves, andnot some third party, whoare in effect attackingtheir owncontract."The contractingpartiesadmitthattheir contractwas executedon October 11, 1960, rather than on thedate shown on the faceof the contract.Thisis not an attack on the contract,because,even usingthat date, the petitionwas untimelyfiledAs forthis being a situation notencompassed within theintent oftheKeystonerule, I refer my colleaguesto the deci-sion inBenjamin Franklin Paint&Varnish Company, a Division of United Wallpaper,Inc,124 NLRB54,where the Board heldit to be its policy thata "contract to consti-tute a barmust be sufficienton its face, without resortto parol evidence,such as wouldoften be necessary to determine the actual executiondate.As withunion-security clauses,and in determining the adequacy of a contract,the Board will be governedby the con-tents of thecontract on its face in determining whether the contract constitutes a barto a representation proceeding."As indicated I agree that evidence of the actual execu-tion dateisadmissible to preclude possible collusive predating of contracts,in order tobar petitionsfiled before the actual execution date.However,if the rule is to be relaxedfor that purposeit should also be relaxedto permita showing that the union-securityclauses are not violativeof the Act.International Ladies' GarmentWorkers' UnionandFederationofUnion Representatives,Petitioner.Case No. 2-RC-11158.April 14, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before A. Gene Niro, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Upon the entire record, the Board finds :11.The Employer is engaged in commerce within the meaning ofthe Act.i The American Federation of Labor and the Congress of Industrial Organizations,hereincalled the AFL-CIO, and Field Representatives Federation,AFL-CIO, DALU #3017,were permitted to fileamiousbriefs, and such briefs were duly considered by the Board.131 NLRB No. 25. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organization named below claims to represent certainemployees of the Employer.3.A questionaffectingcommerce exists concerning the representa-tion of certainemployeesof the Employer, within Section 9(c) (1)and Section 2 (6) and 7 of the Act 24.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within Section9(b) of the Act:All individuals on the payroll of the International Ladies' GarmentWorkers' Union (as distinguished from its locals) who serve as busi-ness agents, organizers, educational directors, and who do union label,and political work excluding office clericals, supervisors, professionals,watchmen, and guards as defined in the Act.3[Text of Direction of Election omitted from publication.]2We find no merit in the contentions raised by the Employer and the AFL-CIO, thatthe business agents here involved are managerial employees,or for other reasons,shouldnot be considered employees under theAct.InAirLine Pilots Association,International,97 NLRB 929,and theAmerican Federation of Labor, et al.,120 NLRB 969, we con-sidered similar contentions with respect to negotiators,organizers,lawyers,and otherindividuals employed directly by labor organizations and concluded that such individualswere employees under the Act and entitled to the right of self-organization.In ouropinion, the holdings in these cases,which we reaffirm,are controlling herein.Accord-ing,we find that the business agents, whose duties and authorities are substantially thesame as those of the organizers in theAmerican Federation of Laborcase,and theother individuals in the unit described herein, are employees within the meaning of theAct who may be represented for collective-bargaining purposes.3We find on the basis of the record as a whole, particularly in view of their duties,responsibilities,lines of progression and training,that all the employees sought by thePetitioner have sufficient community of interest to warrant their inclusion in the singleunit as herein provided.We find no merit in the contention of the Employer that theunit is inappropriate because it excludes employees on the payroll of the locals.Altamont Shirt CorporationandRegion 30, District 50, UnitedMine Workers of AmericaandJimmy Hammers and PaulineMorrison.Cases Nos. 10-CA-4455 and 10-CA-4.466.April 18,1961DECISION AND ORDEROn September 26, 1960, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds no prejudicial error was committed. The rulingsare hereby affirmed.The Board has considered the Intermediate131 NLRB No. 23.